United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Little Rock, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James W. Stanley, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1711
Issued: February 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2011 appellant’s counsel timely appealed the June 27, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied modification of a wageearning capacity determination. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a basis for modifying the June 12, 2003 wageearning capacity determination.
FACTUAL HISTORY
On July 9, 1999 appellant, then a 43-year-old mail handler, sustained a left knee injury
while pulling a bulk mail container. OWCP accepted his claim for internal derangement of the
1

5 U.S.C. §§ 8101-8193.

left knee and left chondromalacia patella. Appellant underwent surgery on July 26, 1999 and
again on April 10, 2001. Dr. Thomas P. Rooney, a Board-certified orthopedic surgeon,
performed both procedures.2 OWCP paid appellant appropriate wage-loss compensation.
Appellant also received multiple schedule awards totaling 50 percent impairment of the left
lower extremity.3
Because of his employment-related left knee injury, appellant was unable to resume his
regular duties as a mail handler. However, he was capable of working in a limited-duty capacity.
Following his second surgery, appellant returned to work on June 26, 2001 as a modified mail
handler, which Dr. Rooney approved. His duties included sitting at a table repairing damaged or
torn mail and writing out notices to customers. The physical requirements of the position were
eight hours sitting and simple grasping. Dr. Rooney later requested that appellant be allowed to
use a cane at work. However, the employing establishment had a policy that precluded the use
of a cane on the workroom floor because of the potential risk of injury from motorized
equipment, such as forklifts.
On March 25, 2002 the employing establishment offered appellant another modified mail
handler position. Although the job title remained the same, the “[a]mended” position entailed
checking employee identification badges at the employee entrance. This position was off the
workroom floor in the access control room. The physical requirements were eight hours sitting
and simple grasping.4 Appellant accepted the position on March 26, 2002.5
On June 12, 2003 OWCP determined that appellant’s reemployment as a modified mail
handler effective June 26, 2001 fairly and reasonably represented his wage-earning capacity.
Because appellant had performed the position for more than 60 days, OWCP considered it
suitable to his partially disabled condition. Furthermore, his then current actual earnings of
$730.44 per week met or exceeded the current wages of his date-of-injury position. As such,
appellant had zero loss in wage-earning capacity. Although he was not entitled to wage-loss
compensation, he remained eligible for injury-related medical benefits.
Appellant underwent another OWCP-approved surgery on November 9, 2004.6 He
received wage-loss compensation for temporary total disability through February 8, 2005, at
2

Dr. Rooney initially performed a partial lateral meniscectomy and debridement of the median femoral condyle,
followed by a left high tibial osteotomy.
3

Appellant also receives benefits from the Department of Veterans Affairs (VA) for a service-connected right
knee condition.
4

At the time, Dr. Rooney restricted appellant to eight hours of sitting, with a 15-pound weight restriction
intermittently. Appellant could also stand for 30 minutes per day, but no walking, climbing, kneeling,
bending/stooping and no twisting. He could push/pull 35 pounds intermittently over an eight-hour day, and could
perform simple grasping for eight hours, with a 5- to 10-pound weight restriction intermittently. Dr. Rooney also
limited reaching above shoulder to one to two hours. Lastly, he noted that appellant should be allowed to use a cane
at work.
5

The employer extended a similar job offer on September 18, 2002. Appellant had been working the day shift,
however, effective September 21, 2002, his new tour of duty was 3:00 p.m. to 11:50 p.m.
6

Dr. Rooney performed a left knee partial medial meniscectomy and open UniSpacer arthroplasty.

2

which time he returned to his limited-duty position as a modified mail handler/security officer.7
Over the next five years, appellant followed up with Dr. Rooney at six-month intervals and
received updated duty status reports (Form CA-17). His work restrictions essentially remained
unchanged since March 2005.8
Appellant continued to perform his modified mail handler/security officer duties until
August 17, 2010 when the employing establishment abolished his limited-duty assignment
pursuant to the National Reassessment Process (NRP). The employer did not provide any other
limited-duty work and, therefore, he filed a claim for recurrence of disability (Form CA-2a)
beginning August 17, 2010.
On October 6, 2010 OWCP advised appellant that compensation benefits would not be
paid absent a basis for modifying the June 12, 2003 loss of wage-earning capacity (LWEC)
determination. It outlined the criteria for modification and afforded appellant 30 days to submit
any additional evidence or argument.
Dr. Rooney’s latest duty status report, dated September 22, 2010, mirrored the previous
work restrictions that had been in place for several years. In an October 20, 2010 report, he
reviewed his prior treatment of appellant dating back to July 1999, including multiple surgeries.
Dr. Rooney noted that he continued to follow appellant periodically and that appellant had
persistent left knee motion deficits, sometimes in extension, but consistently in flexion. He also
noted atrophy of the left thigh in comparison to the opposite side. Additionally, Dr. Rooney
reported that appellant used a cane intermittently. When he last examined appellant on
September 22, 2010, Dr. Rooney noted a loss of two to three degrees of terminal extension and
full flexion. There was also a definite mild effusion. Dr. Rooney stated that appellant had
restrictions on climbing, kneeling, bending and stooping with a maximum carrying weight of 15
pounds.
On November 12, 2010 Yulanda R. Dedrick, an employing establishment health and
resource management specialist, commented that the June 12, 2003 LWEC determination
appeared to have been issued in error. She stated that appellant’s limited-duty job was not a real
job, but in fact a “‘make work,’ ‘sheltered’ or ‘odd lot’ position....”
In a decision dated December 8, 2010, OWCP denied appellant’s claim for additional
wage-loss compensation. It found that he had not established a basis for modifying the June 12,
2003 LWEC determination. Appellant had not claimed to have been retrained or otherwise
vocationally rehabilitated and Dr. Rooney’s latest reports did not establish a material change in
his employment-related condition. OWCP also found that appellant had not demonstrated that

7

On March 3, 2005 Dr. Rooney provided permanent work restrictions that included lifting/carrying of 15 pounds
intermittently, up to 30 minutes each of continuous sitting and standing, up to 15 minutes of continuous walking,
and no climbing, kneeling or bending/stooping. Twisting and pushing/pulling were permitted, but only from a
nonstanding position. Appellant could also perform simple grasping intermittently up to seven to eight pounds.
There were no restrictions with respect to fine manipulation or reaching above shoulder.
8

Beginning April 10, 2008, Dr. Rooney increased the amount of time appellant could continuously walk from 15
to 30 minutes. Appellant’s other restrictions remained undisturbed.

3

the original LWEC determination was erroneous despite Ms. Dedrick’s characterization of his
limited-duty job as a “‘make work,’ ‘sheltered’ or ‘odd lot’ position....”
Appellant requested an oral hearing, which was held on April 12, 2011. OWCP received
additional medical evidence, which included his VA treatment records covering the period of
January 2009 through October 2010. Appellant had been treated for a variety of medical
conditions, including lumbar radiculopathy, major depression and erectile dysfunction. The
latest VA treatment notes, dated October 13, 2010, indicated that he walked daily, rode his bike
daily and ran stairs occasionally.
Appellant also submitted March 24, 2011 treatment notes from Dr. Rooney, who, who
noted that appellant reported pain in the left knee ranging from zero to five. Dr. Rooney also
noted that appellant was trying to exercise regularly, and that he seemed to be in fairly good
shape. Physical examination revealed no effusion in the knee. Appellant still lacked internal
extension, two or three degrees, but flexion was full and there was no instability. His left thigh
remained a one half-inch smaller in circumference than the right. Dr. Rooney reported that
appellant’s x-rays looked fine, with no change. Lastly, he noted that appellant was able to walk
18 holes, but could not currently play golf due to an unspecified left shoulder problem the VA
was taking care of.
By decision dated June 27, 2011, the Branch of Hearings and Review affirmed OWCP’s
December 8, 2010 decision.
LEGAL PRECEDENT
A wage-earning capacity determination is a finding that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents an injured employee’s
ability to earn wages.9 Actual wages earned is generally the best measure of wage-earning
capacity.10 In the absence of evidence showing that actual earnings do not fairly and reasonably
represent the injured employee’s wage-earning capacity, such earnings must be accepted as
representative of the individual’s wage-earning capacity.11 A determination regarding whether
actual earnings fairly and reasonably represents one’s wage-earning capacity should be made
only after an employee has worked in a given position for more than 60 days.12
Factors to be considered in determining if a position fairly and reasonably represents the
injured employee’s wage-earning capacity include: (1) whether the kind of appointment and tour
of duty are at least equivalent to those of the date-of-injury job; (2) whether the job is part-time
(unless the employee was a part-time worker at the time of injury) or sporadic in nature;
(3) whether the job is seasonal in an area where year-round employment is available; and
9

5 U.S.C. § 8115(a); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

10

Hayden C. Ross, 55 ECAB 455, 460 (2004).

11

Id.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (October 2009).

4

(4) whether the job is temporary where the claimant’s previous job was permanent.13
Additionally, a make shift or odd lot position designed to meet an injured employee’s particular
needs will not be considered representative of one’s wage-earning capacity.14
Once OWCP has determined an injured employee’s LWEC, modification of an LWEC
determination is unwarranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated
or the original determination was erroneous.15 The burden of proof is on the party seeking
modification of the wage-earning capacity determination.16
OWCP may accept a limited period of disability without modifying an existing wageearning capacity determination.17 This is appropriate where there is a demonstrated temporary
worsening of a medical condition that is of insufficient duration and severity to warrant
modification of a wage-earning capacity determination.18 However, this narrow exception does
not apply to a situation where there is a wage-earning capacity determination in place and the
employee claims additional compensation due to the withdrawal of light-duty work.19
A recurrence of disability includes an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his
work-related injury or illness is withdrawn -- except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force (RIF).20 Absent a formal
wage-earning capacity determination and assuming the position was not withdrawn for cause or
because of a RIF, the employee would be entitled to compensation based upon a showing of
continuing injury-related disability for regular duty.21 But when a formal wage-earning capacity
determination is in place, the subsequent withdrawal of a light-duty assignment is not treated like
a recurrence of disability.22 Under those particular circumstances, OWCP shall review the claim
for additional compensation as a request for modification of the wage-earning capacity

13

Id. at Chapter 2.814.7(a).

14

A.J., Docket No. 10-619 (issued June 29, 2010) (a makeshift/odd-lot position generally lacks a position
description with specific duties, physical requirements and a work schedule).
15

Tamra McCauley, 51 ECAB 375, 377 (2000); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.11.
16

Tamra McCauley, id.

17

Katherine T. Kreger, 55 ECAB 633, 635 (2004).

18

Id.

19

K.R., Docket No. 09-415 (issued February 24, 2010); K.H., Docket No, 08-2392 (issued April 21, 2009).

20

20 C.F.R. § 10.5(x).

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7(a)(4) (October 2009).

22

Id. at Chapter 2.1500.7(a)(5).

5

determination and apply the above-noted criteria in determining whether modification is
warranted.23
ANALYSIS
After his second surgery in April 2001, appellant returned to work on June 26, 2001 as a
modified mail handler. His duties included sitting at a table repairing damaged or torn mail and
writing out notices to customers. Dr. Rooney approved this position, which only required
appellant to sit for eight hours and perform simple grasping. He subsequently requested that
appellant be allowed to use a cane at work. For safety reasons, the employing establishment
would not accommodate appellant’s use of a cane on the workroom floor. Therefore, on
March 25, 2002 appellant’s employer offered him another modified mail handler position that
involved checking employee badges at the employee entrance. Appellant accepted this position
on March 26, 2002. With the exception of a three-month period of temporary total disability
following his November 2004 surgery, appellant continued to perform his March 25, 2002
modified mail handler/security officer position until August 17, 2010 when it was abolished
under NRP.
By the time OWCP issued its June 12, 2003 LWEC determination, appellant had been
back at work for almost two years. The LWEC determination was based on his employment as a
modified mail handler, which “was effective on [June 26, 2001].” OWCP also noted that
appellant earned $730.44 per week as a modified mail handler. The LWEC determination
further noted that “[s]ince he [had] demonstrated the ability to perform the duties of this job for
two months or more, this position [was] considered suitable to [appellant’s] partially disabled
condition.”
The Board finds that the initial LWEC determination was erroneous because it was based
on a June 26, 2001 modified mail handler position that had been withdrawn approximately 15
months prior to OWCP’s June 12, 2003 decision. Although the job titles were the same, the
modified mail handler position appellant initially performed beginning June 26, 2001 was
different than the one he accepted in March 2002 and was, in fact, performing at the time OWCP
issued its June 12, 2003 LWEC determination. Unless circumstances dictate the issuance of a
retroactive LWEC determination,24 OWCP cannot issue an LWEC determination based on a
position the employee did not hold at the time. The analysis is not simply limited to a
comparison of earnings. OWCP must also evaluate the suitably of the work currently being
performed.25 It is evident that OWCP’s June 12, 2003 LWEC determination merely focused on
appellant’s then-current earnings and not his particular job duties at the time. Otherwise, OWCP
would have referenced the March 25, 2002 job offer rather than his June 26, 2001 modified mail
handler position. The hearing representative attempted to cure this problem by focusing her
analysis on appellant’s March 25, 2002 job offer, which she considered a “bona fide job that
would be reasonabl[y] available to the community at large.” The hearing representative found

23

Id.; K.R., supra note 19; K.R., Docket No. 09-28 (issued September 16, 2009).

24

See Juan A. DeJesus, 54 ECAB 721, 722-23 (2003).

25

See supra notes 13 and 14.

6

that the original determination was not in error. However, she cannot retroactively cure the
defects in the initial LWEC determination.26
Because the June 12, 2003 LWEC determination was based on a June 26, 2001 modified
mail handler position appellant no longer held, the Board finds that the original determination
was erroneous. Accordingly, appellant has established a basis for modifying the June 122, 2003
LWEC determination. As such, the prior LWEC determination does not bar an award of wageloss compensation based on the employer’s NRP-related withdrawal of appellant’s limited-duty
assignment effective August 17, 2010.
CONCLUSION
Appellant established a basis for modifying OWCP’s June 12, 2003 wage-earning
capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the June 27, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

26

The hearing representative also erroneously attempted to justify the June 12, 2003 LWEC determination based
on a subsequent October 5, 2006 “Rehab Clerk” position that appellant declined.

7

